

116 HR 8149 IH: VA Precision Medicine Act
U.S. House of Representatives
2020-09-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8149IN THE HOUSE OF REPRESENTATIVESSeptember 1, 2020Mr. Lamb (for himself and Mr. Bost) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to carry out an initiative to identify and validate brain and mental health biomarkers among veterans. 
1.Short titleThis Act may be cited as the VA Precision Medicine Act.   2.Precision medicine initiative of Department of Veterans Affairs to identify and validate brain and mental health biomarkers (a)In generalBeginning not later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop and implement an initiative of the Department of Veterans Affairs to identify and validate brain and mental health biomarkers among veterans, with specific consideration for depression, anxiety, post-traumatic stress disorder, bipolar disorder, traumatic brain injury, and such other mental health conditions as the Secretary considers appropriate. Such initiative may be referred to as the Precision Medicine for Veterans Initiative. 
(b)Model of initiativeThe initiative under subsection (a) shall be modeled on the All of Us Precision Medicine Initiative administered by the National Institutes of Health with respect to large-scale collection of standardized data and open data sharing. (c)Use of data (1)Privacy and securityIn carrying out the initiative under subsection (a), the Secretary shall develop robust data privacy and security measures to ensure that information of veterans participating in the initiative is kept private and secure. 
(2)Open platform 
(A)Research purposes 
(i)In generalThe Secretary shall make de-identified data collected under the initiative available for research purposes both within and outside of the Department of Veterans Affairs. (ii)ResearchThe Secretary shall assist the National Institutes of Health and the Department of Energy in the use by the National Institutes of Health or the Department of Energy of data collected under the initiative for research purposes under clause (i).  
(B)Data may not be soldData collected under the initiative may not be sold. (3)Standardization (A)In generalThe Secretary shall ensure that data collected under the initiative is standardized. 
(B)ConsultationThe Secretary shall consult with the National Institutes of Health and the Food and Drug Administration to determine the most effective, efficient, and cost-effective way of standardizing data collected under the initiative. (C)Manner of standardizationData collected under the initiative shall be standardized in the manner in which it is collected, entered into the database, extracted, and recorded. 
(4)Measures of brain function or structureAny measures of brain function or structure collected under the initiative shall be collected with a device that is approved by the Food and Drug Administration. (d)Inclusion of initiative in programThe Secretary shall assess the feasibility and advisability of coordinating efforts of the initiative under subsection (a) with the Million Veterans Program of the Department, while seeking a population-based sample. 
